DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 8/2/22.    
Claims 1, 5-7, 12, 17, 19 are amended.
Claim 4 is canceled.
Claim(s) 1-3 & 5-20 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, U.S. Pub. No. 2013/0244648 A1, in view of Berlin, WO 2015/063758 A1, and further in view of Jeanne, U.S. Pub. No. 2015/0156715 A1.
As to claim 1, Singh teaches a method comprising: 
receiving a communication that originates from a Power over Ethernet (PoE) enabled device (Singh, figure 13; page 2, paragraph 17; page 6, paragraph 82; i.e., receiving a message (equating to communication) from the access point (equating to PoE; according to Detail Description, page 1, paragraph 3; [0003] Examples of devices that utilize PoE connections includes wireless access points, IP cameras, and VoIP phones)); 
processing, by a processing device, the communication to determine one or more characteristics of the PoE enabled device (Singh, page 1, paragraph 15; page 7, paragraph 96-98; i.e., determined the condition (equating to characteristic) of the access point (equating to the PoE)); and 
initiating a network access policy enforcement action based on the determined one or more characteristics of the PoE enabled device and the power consumption associated with the PoE enabled device (Singh, figure 5, 7 & 14; page 2, paragraph 16-21; i.e., invoke a designated action such as adjust transmit power, change local parameter (equating to initiating action) based on type of information (equating characteristic) that was communicated from the access point (equating to PoE)). 
But Singh failed to teach the claim limitation wherein the PoE enabled device receives electrical power from an Ethernet port; monitoring power consumption associated with the PoE enabled device; initiating a network access policy enforcement action based on the power consumption associated with the PoE enabled device.
However, Berlin teaches the claim limitation wherein the PoE enabled device receives electrical power from an Ethernet port (Berlin, page 14, paragraph 42; i.e., [0042] Power-overEthernet (PoE) devices that are configured to receive power from Ethernet ports provided as the communication service output ports 70(1)-70(3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Berlin so that the system would be able to provide power to a powering unit.  One would be able to minimizing the amount of RP bandwidth shared among the wireless system users (see Berlin, page 1, paragraph 4).
However, Jeanne teaches the claim limitation wherein monitoring network power consumption associated with the PoE enabled device (Jeanne, page 2, paragraph 39; i.e., [0039) In a general but non-restrictive way, the invention relates to a method for managing the power consumption of a WLAN access point device in a network gateway); initiating a network access policy enforcement action based on the power consumption associated with the PoE enabled device (Jeanne, page 5, paragraph 83; i.e., [0083] equipment comprising a WLAN access point connected to a WLAN network, one or more stations connected to the WLAN network to be notified of a future period of inactivity of the access point WLAN-AP on a WLAN network, during which period all or part of the network interface of the WLAN access point is deactivated with a view to reducing its power consumption (and therefore the power consumption of the equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin in view of Jeanne so that the system would be able to notify future inactivity period of the access point.  One would be able to maintain connectivity between the items of equipment but can induce an additional latency during data transmissions (see Jeanne, page 1, paragraph 8).
As to claim 2, Singh-Berlin-Jeanne teaches the method as recited in claim 1, further comprising monitoring network activity associated with the PoE enabled device (Singh, page 6, paragraph 82; i.e., detected change in the access point’s transmit power (equating to monitoring network activity)). 
As to claim 3, Singh-Berlin-Jeanne teaches the method as recited in claim 1, wherein processing the communication comprises processing the communication and the network activity associated with the PoE enabled device to determine a characteristic of the one or more characteristics of the PoE enabled device (Singh, page 1, paragraph 15; page 7, paragraph 96-98; i.e., determined the condition (equating to characteristic) of the access point (equating to the PoE)). 


Claim(s) 5-7, 9-10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, U.S. Pub. No. 2013/0244648 A1, in view of Berlin, WO 2015/063758 A1, and further in view of Jeanne, U.S. Pub. No. 2015/0156715 A1.
As to claim 5, Singh-Berlin-Jeanne teaches the method as recited in claim 1, wherein processing the communication comprises processing the communication the PoE enabled device to determine a characteristic of the one or more characteristics of the PoE enabled device (Singh, page 1, paragraph 15; page 7, paragraph 96-98; i.e., determined the condition (equating to characteristic) of the access point (equating to the PoE)). 
But Singh-Berlin failed to teach the claim limitation wherein processing the power consumption associated with the PoE enabled device to determine a characteristic of the one or more characteristics of the PoE enabled device.
However, Jeanne teaches the claim limitation wherein processing the power consumption associated with the PoE enabled device to determine a characteristic of the one or more characteristics of the PoE enabled device (Jeanne, page 2, paragraph 39; i.e., [0039] In a general but non-restrictive way, the invention relates to a method for managing the power consumption of a WLAN access point device in a network gateway. According to the method implemented, the access point of a WLAN wireless local network notifies the connected WLAN stations of a future period of inactivity during which it will neither transmit nor receive any data and will be at least partially deactivated with a view to reducing its power consumption).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin in view of Jeanne so that the system would be able to notify future inactivity period of the access point.  One would be able to maintain connectivity between the items of equipment but can induce an additional latency during data transmissions (see Jeanne, page 1, paragraph 8).
As to claim 6, Singh-Berlin-Jeanne-Vavilala teaches the method as recited in claim 5, wherein processing the communication comprises processing the communication associated with the PoE enabled device to identify a pattern associated with the PoE enabled device (Singh, page 1, paragraph 15; page 6, paragraph 82; page 7, paragraph 96-98; i.e., monitoring the change in the network activities of access points such as transmitting and receiving information (equating to pattern)). 
But Singh-Berlin-Jeanne failed to teach the claim limitation wherein processing the communication and the power consumption associated with the PoE enabled device to identify a deviation from a power consumption pattern associated with the PoE enabled device.
However, Jeanne teaches the claim limitation wherein processing the communication and the power consumption associated with the PoE enabled device to identify a deviation from a power consumption pattern associated with the PoE enabled device (Jeanne, page 5, paragraph 83; i.e., [0083] equipment comprising a WLAN access point connected to a WLAN network, one or more stations connected to the WLAN network to be notified of a future period of inactivity of the access point WLAN-AP on a WLAN network, during which period all or part of the network interface of the WLAN access point is deactivated with a view to reducing its power consumption (and therefore the power consumption of the equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin in view of Jeanne so that the system would be able to notify future inactivity period of the access point.  One would be able to maintain connectivity between the items of equipment but can induce an additional latency during data transmissions (see Jeanne, page 1, paragraph 8).
As to claim 7, Singh-Berlin-Jeanne teaches the method as recited in claim 6.  But Singh-Berlin-Jeanne failed to teach the claim limitation wherein initiating the action comprises initiating the action based on the deviation from the power consumption pattern associated with the PoE enabled device. 
However, Jeanne teaches the claim limitation wherein initiating the action comprises initiating the action based on the deviation from the power consumption pattern associated with the PoE enabled device (Jeanne, page 5, paragraph 83; i.e., [0083] equipment comprising a WLAN access point connected to a WLAN network, one or more stations connected to the WLAN network to be notified of a future period of inactivity of the access point WLAN-AP on a WLAN network, during which period all or part of the network interface of the WLAN access point is deactivated with a view to reducing its power consumption (and therefore the power consumption of the equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin in view of Jeanne so that the system would be able to notify future inactivity period of the access point.  One would be able to maintain connectivity between the items of equipment but can induce an additional latency during data transmissions (see Jeanne, page 1, paragraph 8).
As to claim 9, Singh-Berlin-Jeanne teaches the method as recited in claim 1.  But Singh-Berlin-Jeanne failed to teach the claim limitation wherein the communication comprises information pertaining to an amount of power consumed by the PoE enabled device. 
However, Jeanne teaches the claim limitation wherein the communication comprises information pertaining to an amount of power consumed by the PoE enabled device (Jeanne, page 5, paragraph 83; i.e., [0083] equipment comprising a WLAN access point connected to a WLAN network, one or more stations connected to the WLAN network to be notified of a future period of inactivity of the access point WLAN-AP on a WLAN network, during which period all or part of the network interface of the WLAN access point is deactivated with a view to reducing its power consumption (and therefore the power consumption of the equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin in view of Jeanne so that the system would be able to notify future inactivity period of the access point.  One would be able to maintain connectivity between the items of equipment but can induce an additional latency during data transmissions (see Jeanne, page 1, paragraph 8).
As to claim 10, Singh-Berlin-Jeanne teaches the method as recited in claim 1.  But Singh-Berlin-Jeanne failed to teach the claim limitation wherein initiating the action comprises initiating the action based on the amount of power consumed by the PoE enabled device. 
However, Jeanne teaches the claim limitation wherein initiating the action comprises initiating the action based on the amount of power consumed by the PoE enabled device (Jeanne, page 5, paragraph 83; i.e., [0083] equipment comprising a WLAN access point connected to a WLAN network, one or more stations connected to the WLAN network to be notified of a future period of inactivity of the access point WLAN-AP on a WLAN network, during which period all or part of the network interface of the WLAN access point is deactivated with a view to reducing its power consumption (and therefore the power consumption of the equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin in view of Jeanne so that the system would be able to notify future inactivity period of the access point.  One would be able to maintain connectivity between the items of equipment but can induce an additional latency during data transmissions (see Jeanne, page 1, paragraph 8).
As to claim 13, Singh-Berlin-Jeanne teaches the method as recited in claim 1.  But Singh-Berlin-Jeanne failed to teach the claim limitation wherein initiating the action comprises employing an access control policy with respect to the PoE enabled device. 
However, Jeanne teaches the claim limitation wherein initiating the action comprises employing an access control policy with respect to the PoE enabled device (Jeanne, page 5, paragraph 83; i.e., [0083] equipment comprising a WLAN access point connected to a WLAN network, one or more stations connected to the WLAN network to be notified of a future period of inactivity of the access point WLAN-AP on a WLAN network, during which period all or part of the network interface of the WLAN access point is deactivated with a view to reducing its power consumption (and therefore the power consumption of the equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin in view of Jeanne so that the system would be able to notify future inactivity period of the access point.  One would be able to maintain connectivity between the items of equipment but can induce an additional latency during data transmissions (see Jeanne, page 1, paragraph 8).
As to claim 14, Singh-Berlin-Jeanne teaches the method as recited in claim 1. But Singh-Berlin-Jeanne failed to teach the claim limitation wherein initiating the action comprises restricting access to a network resource. 
However, Jeanne teaches the claim limitation wherein initiating the action comprises restricting access to a network resource (Jeanne, page 5, paragraph 83; i.e., [0083] equipment comprising a WLAN access point connected to a WLAN network, one or more stations connected to the WLAN network to be notified of a future period of inactivity of the access point WLAN-AP on a WLAN network, during which period all or part of the network interface of the WLAN access point is deactivated with a view to reducing its power consumption (and therefore the power consumption of the equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin in view of Jeanne so that the system would be able to notify future inactivity period of the access point.  One would be able to maintain connectivity between the items of equipment but can induce an additional latency during data transmissions (see Jeanne, page 1, paragraph 8).
As to claim 15, Singh-Berlin-Jeanne teaches the method as recited in claim 1. But Singh-Berlin-Jeanne failed to teach the claim limitation wherein initiating the action comprises blocking network traffic directed to the PoE enabled device. 
However, Jeanne teaches the claim limitation wherein initiating the action comprises blocking network traffic directed to the PoE enabled device (Jeanne, page 5, paragraph 83; i.e., [0083] equipment comprising a WLAN access point connected to a WLAN network, one or more stations connected to the WLAN network to be notified of a future period of inactivity of the access point WLAN-AP on a WLAN network, during which period all or part of the network interface of the WLAN access point is deactivated with a view to reducing its power consumption (and therefore the power consumption of the equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin in view of Jeanne so that the system would be able to notify future inactivity period of the access point.  One would be able to maintain connectivity between the items of equipment but can induce an additional latency during data transmissions (see Jeanne, page 1, paragraph 8).
As to claim 16, Singh-Berlin-Jeanne teaches the method as recited in claim 1.  But Singh-Berlin-Jeanne failed to teach the claim limitation wherein initiating the action comprises blocking power transmission directed to the PoE enabled device via a network connection. 
However, Jeanne teaches the claim limitation wherein initiating the action comprises blocking power transmission directed to the PoE enabled device via a network connection (Jeanne, page 5, paragraph 83; i.e., [0083] equipment comprising a WLAN access point connected to a WLAN network, one or more stations connected to the WLAN network to be notified of a future period of inactivity of the access point WLAN-AP on a WLAN network, during which period all or part of the network interface of the WLAN access point is deactivated with a view to reducing its power consumption (and therefore the power consumption of the equipment)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin in view of Jeanne so that the system would be able to notify future inactivity period of the access point.  One would be able to maintain connectivity between the items of equipment but can induce an additional latency during data transmissions (see Jeanne, page 1, paragraph 8).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, U.S. Pub. No. 2013/0244648 A1, in view of Berlin, WO 2015/063758 A1, and further in view of Jeanne, U.S. Pub. No. 2015/0156715 A1, and further in view of Vavilala, U.S. Pub. No. 2010/0205471 A1. 
As to claim 8, Singh-Berlin-Jeanne teaches the method as recited in claim 1.  But Singh-Berlin-Jeanne failed to teach the claim limitation wherein the communication comprises a Simple Network Management Protocol (SNMP) communication. 
However, Vavilala teaches the claim limitation wherein the communication comprises a Simple Network Management Protocol (SNMP) communication (Vavilala, page 6, paragraph 60; i.e., SNMP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin-Jeanne in view of Vavilala so that the system would be able to control the access of the network devices.  One would be able to control power consumption for cost saving (see Vavilala, page 1, paragraph 2).


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, U.S. Pub. No. 2013/0244648 A1, in view of Berlin, WO 2015/063758 A1, and further in view of Jeanne, U.S. Pub. No. 2015/0156715 A1, and further in view of Moss, U.S. Pub. No. 2016/0005044 A1.
As to claim 11, Singh-Berlin-Jeanne teaches the method as recited in claim 1.  But Singh-Berlin-Jeanne failed to teach the claim limitation wherein the characteristic of the PoE enabled device comprises a device type of the device. 
However, Moss teaches the limitation the one or more characteristics of the PoE enabled device comprises a device type of the PoE enabled device (Moss, page 4, paragraph 32; i.e., type of the access point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin-Jeanne in view of Moss so that the system would be able to monitor different type of devices.  One would be motivated to do so to present a simpler way of managing different account (see Moss, page 1, paragraph 1).
As to claim 12, Singh-Berlin-Jeanne teaches the method as recited in claim 11.  But Singh-Berlin-Jeanne failed to teach the claim limitation wherein initiating the action comprises initiating the action based on the device type of the PoE enabled device. 
However, Moss teaches the limitation wherein initiating the action comprises initiating the action based on the PoE enabled device type of the PoE enabled device (Moss, page 4, paragraph 32; i.e., Event categorization and response (e.g., whether to initiate a response, and if so, of what type, etc.) based on type of access point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh-Berlin-Jeanne in view of Moss so that the system would be able to monitor different type of devices.  One would be motivated to do so to present a simpler way of managing different account (see Moss, page 1, paragraph 1).


Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne, U.S. Pub. No. 2015/0156715 A1, in view of Singh, U.S. Pub. No. 2013/0244648 A1, and further in view of Berlin, WO 2015/063758 A1.
As to claim 17, Jeanne teaches a system comprising: 
a memory; and 
a processing device, operatively coupled to the memory, to: 
monitor network power consumption associated with a Power over Ethernet (PoE) enabled device (Jeanne, page 2, paragraph 39; i.e., [0039) In a general but non-restrictive way, the invention relates to a method for managing the power consumption of a WLAN access point device in a network gateway);
process the communication and the network power consumption associated with the PoE enabled device to identify a deviation from a power consumption pattern associated with the PoE enabled device (Jeanne, page 5, paragraph 83; i.e., [0083] equipment comprising a WLAN access point connected to a WLAN network, one or more stations connected to the WLAN network to be notified of a future period of inactivity of the access point WLAN-AP on a WLAN network, during which period all or part of the network interface of the WLAN access point is deactivated with a view to reducing its power consumption (and therefore the power consumption of the equipment)); and 
initiate a network access policy enforcement action based on the deviation from the power consumption pattern associated with the PoE enabled device (Jeanne, page 5, paragraph 83; i.e., [0083] equipment comprising a WLAN access point connected to a WLAN network, one or more stations connected to the WLAN network to be notified of a future period of inactivity of the access point WLAN-AP on a WLAN network, during which period all or part of the network interface of the WLAN access point is deactivated with a view to reducing its power consumption (and therefore the power consumption of the equipment)). 
But Jeanne failed to teach the claim limitation wherein receive a communication that originates from the PoE enabled device; wherein the PoE enabled device receives electrical power via an Ethernet port.
However, Singh teaches the claim limitation wherein receive a communication that originates from the PoE enabled device (Singh, figure 13; page 2, paragraph 17; page 6, paragraph 82; i.e., receiving a message (equating to communication) from the access point (equating to PoE; according to Detail Description, page 1, paragraph 3; [0003] Examples of devices that utilize PoE connections includes wireless access points, IP cameras, and VoIP phones)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeanne in view of Singh so that the system would be able to improve service in the area and effective techniques for enabling communication between access points (see Singh, page 1, paragraph 12).
However, Berlin teaches the claim limitation wherein the PoE enabled device receives electrical power from an Ethernet port (Berlin, page 14, paragraph 42; i.e., [0042] Power-overEthernet (PoE) devices that are configured to receive power from Ethernet ports provided as the communication service output ports 70(1)-70(3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeanne in view of Berlin so that the system would be able to provide power to a powering unit.  One would be able to minimizing the amount of RP bandwidth shared among the wireless system users (see Berlin, page 1, paragraph 4).
As to claim 18, Jeanne-Singh-Berlin-Jeanne teaches the system as recited in claim 17, wherein 
network activity associated with the PoE enabled device to determine a characteristic of the PoE enabled device (Jeanne, page 2, paragraph 39; i.e., [0039) In a general but non-restrictive way, the invention relates to a method for managing the power consumption of a WLAN access point device in a network gateway); 
to initiate an action the processing device is further to initiate the action based on the deviation from the power consumption pattern associated with the PoE enabled device and the characteristic of the PoE enabled device (Jeanne, page 5, paragraph 83; i.e., [0083] equipment comprising a WLAN access point connected to a WLAN network, one or more stations connected to the WLAN network to be notified of a future period of inactivity of the access point WLAN-AP on a WLAN network, during which period all or part of the network interface of the WLAN access point is deactivated with a view to reducing its power consumption (and therefore the power consumption of the equipment)). 
But Jeanne-Berlin failed to teach the claim limitation wherein to process the communication the processing device is further to process the communication.
However, Singh teaches the claim limitation wherein to process the communication the processing device is further to process the communication  (Singh, figure 13; page 2, paragraph 17; page 6, paragraph 82; i.e., receiving a message (equating to communication) from the access point (equating to PoE; according to Detail Description, page 1, paragraph 3; [0003] Examples of devices that utilize PoE connections includes wireless access points, IP cameras, and VoIP phones)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeanne-Berlin in view of Singh so that the system would be able to improve service in the area and effective techniques for enabling communication between access points (see Singh, page 1, paragraph 12).

Claim(s) 19-20 is/are directed to a non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 17-18.  Therefore, claim(s) 19-20 is/are also rejected for similar reasons set forth in claim(s) 17-18.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-3 & 5-20 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Listing of Relevant Arts
Bishara, U.S. Patent/Pub. No. US 8793511 B1 discloses notify the PoE power for use.
Fashandi, U.S. Patent/Pub. No. US 20070058588 A1 discloses alert when the power consumption is reduce related to the access point.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        

	
	
	
	
	
	
	
	
	T